FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER



                                          Electronically Filed
                                          Intermediate Court of Appeals
                                          CAAP-XX-XXXXXXX
                                          05-JUL-2022
                                          07:55 AM
                                          Dkt. 121 OCOR




                       NO. CAAP-XX-XXXXXXX


              IN THE INTERMEDIATE COURT OF APPEALS

                     OF THE STATE OF HAWAI#I

               FOR OUR RIGHTS, a Hawai#i corporation,
   Diana Lomma, David R. Hamman, Randi Hamman, Janet Eisenbach,
  Levana Lomma Keikaika, Lawrence K. Paille, Geralyn Schulkind,
       Leonard Schulkind, Daniel Hoshimoto, Christina Cole,
        Francesca Woolger, Na#ea Lindsey, Michael Mazzone,
 Lanette J. Harley, and Loraine L. Patch, Plaintiffs-Appellants,
                                 v.
          DAVID IGE, in his official capacity as Governor
    of the State of Hawai#i, HOLLY T. SHIKADA, in her official
      capacity as Attorney General for the State of Hawai#i,
             and STATE OF HAWAI#I, Defendants-Appellees


       APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                   (CASE NO. 5CCV-XX-XXXXXXX)


                       ORDER OF CORRECTION
                        (By: Leonard, J.)

          IT IS HEREBY ORDERED that the Opinion of the court,

filed on February 25, 2022, is hereby corrected as follows:

          At page 8, line 7 from top, delete the second "the" so

that the sentence now reads as follows:

          welfare of the people of Hawai#i.    Appellees
          filed a reply
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          At page 18, line 10 from bottom, insert a period after
the word "Supp" so that the sentence now reads as follows:

          violations). HRS § 127A-30 (Supp. 2019)
          prohibits, inter alia,

          At page 27, line 7 from bottom, change the word "Cty"
to "Cnty" so that the sentence now reads as follows:

          dismissal on the merits.   See Smallwood v. City
          & Cnty. of Honolulu, 118

          At page 27, line 2 from bottom, change the word "Cty"
to "Cnty" so that the sentence now reads as follows:

          Inc., 645 F. App'x 1018, 1025 (Fed. Cir. 2016);
          Topper v. Progressive Cnty.

          The clerk of the court is directed to incorporate the

foregoing change in the original Opinion.

          DATED: Honolulu, Hawai#i, July 5, 2022.

                                     /s/ Katherine G. Leonard
                                     Associate Judge




                                2